DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 are pending. Claims 1-6 are currently under consideration for patentability under 37 CFR 1.104.

Note on Claim Form
The claims are nearly incomprehensible and have not been presented in a proper format. Applicant must amend the claims to place them in proper form, and clarify the limitations for the method steps. Failure to place the claims in the proper format will be considered non-responsive. 

Information Disclosure Statement
The information disclosure statement filed on 8/31/20 has been considered.  A signed copy is enclosed.

Notice to Comply with 37 CFR §§ 1.821—1.825
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825 for the following reason(s): Specification page 4 recites amino acid sequences without proper reference to the corresponding sequence identifiers ("SEQ ID NO:__").  
To be considered fully responsive, any reply to this action must address these deficiencies, as this requirement will not be held in abeyance.

Specification
Abstract
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  the claims contain several periods that are not at the end of the claim sentence.  MPEP 608.01(m) states that each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).  Applicant should amend the claim to recite only a single sentence, and to remove periods in all places within the claims, including at the end of separate sentences and for the subpart designation (e.g. “a.” can be written as “(a)”). Appropriate correction is required.
Claim 1 is objected to for improper grammar in the phrase “an immunological method of determining” which should be amended to read “an immunological method for determining.” 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference character(s) where appropriate in Fig. 6. The specification should also be amended to identify the reference characters. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim(s) are narrative in form and replete with indefinite language. The method steps must be clearly and positively specified. The limitations must be organized and correlated in such a manner as to present a complete operative method. The claim(s) must be in one sentence form only. Note the format of the claims in published patents. See also MPEP 608.01(m). Claims 3-6 do not remedy the deficiency and therefore are also rejected. 
Claims 1 and 2 recite the term “providing” in several separate subsections. It is unclear if these subparts are naming required steps within the claimed method, or if the named method steps are performed prior to the claimed method. 
In Claim 1(a), the claim names “production of an antigen to produce specific monoclonal mouse/rat antibody(s) against rbSt” which renders the claim indefinite for several reasons. First, it is unclear if the step is producing an antigen protein or one or more antibodies. It is unclear what must occur for a process to be “provided” and whether that process is required to be practiced to read on the claim. Second, it is unclear what is meant by the term “mouse/rat.” Is this a chimeric antibody or two different possible species of antibodies? Third, it is unclear if the “antibody(s)” encompasses multiple identical antibody molecules or multiple species of antibodies. If the latter is intended, it is unclear whether the antibodies are required to be from the same organism (i.e. all mouse or all rat) or if they can be derived from multiple species and combined.
Claim 1(b) recites “specific for the analyte rbSt” that renders the claim indefinite. First, it is unclear what is meant by the term “analyte” since there is no analysis performed prior to this step. Second, there is insufficient antecedent basis for the term “the analyte” in the claims. Further, it is unclear what must occur for an antibody to be “provided”.
Claim 1(c) recites “providing a process whereby milk can be handled and processed, so that it can be tested for the presence of rbSt in milk.” It is unclear if the handling, processing, and testing are required or merely possible, since they are referenced only by the term “can be”.  Further, it is unclear what must occur for a process to be “provided” and whether that process is required to be practiced to read on the claim. 
Claim 1(d) recites the term “platform” but the term is not defined by the specification. It is unclear what is required to meet the limitation of a “platform.” Further, it is unclear what must occur for a platform to be “provided” and whether that process is required to be practiced to read on the claim. 
Claim 1(e) recites several elements that render the claim indefinite. First, it is unclear what must occur for a process to be “provided” and whether that process is required to be practiced to read on the claim. Second, there is insufficient antecedent basis for the term “the milk sample” in the claims. Third, there is insufficient antecedent basis for the term “the immunoassay” in the claims. Fourth, the term “in one embodiment” renders the claim indefinite because it is unclear if this embodiment is required by the claim. Fifth, the term “antibody(s)” renders the claim indefinite because it is unclear if there are more than one antibody molecule of the same antibody species, or more than one species of antibody required. Sixth, the phrase “and therefore does not cross react” renders the claim indefinite. It is unclear if the specificity for the n-terminal methionine of the rbSt inherently prevents cross reaction, or if the lack of cross reaction is an additional property for which the antibody(s) must be selected). Seventh, there is insufficient antecedent basis for the term “the native  pituitary” in the claims. Eighth, the term “the native pituitary (pbSt)” renders the claim indefinite. It is unclear if the antibody must not react with the pituitary somatotropin or some other part of the pituitary. The inclusion of the term “pbSt” in parentheses is indefinite since it cannot be determined if this term is a further limitation for the claim or merely exemplary. Ninth, the term “native” is not defined in the specification and it is unclear what is required for a pituitary to be “native.” 
In claim 2, the phrase “i.e. cheese” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 2 claims at least two different statutory classes of inventions (i.e. a device and a method). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). See MPEP 2173.05(p).
In claim 2(a), there are several elements that renders the claim indefinite. First, it is unclear what must occur for a process to be “provided” and whether that process is required to be practiced to read on the claim. Second, the phrase “thawed milk or its derivatives from a lactating animal” renders the claim indefinite. Lactating animals produce milk, but not “derivatives.” It is therefore unclear what is meant by the phrase “its derivatives from a lactating animal.” Third, the phrase “treated with rbSt” renders the claim indefinite because the method is directed to determining whether an animal has been treated with rbSt, but the method would be unnecessary if it was already known that the animal had been treated as indicated in claim 2(a). 
In claim 2(b), there are several elements that renders the claim indefinite. First, the phrase “the proposed assay” lacks antecedent basis. Second, the phrase “the proposed assay” renders the claim indefinite because it is unclear whether a “proposed” assay is the same as a claimed assay. Proposal indicates that the assay may not be accepted, and therefore the assay and its limitations are in doubt. Third, the difference between “whole milk, pasteurized milk” and “whole milk and pasteurized milk in solution/diluents” is not discernible since milk already contains a diluent. Fourth, the term “solution/diluents” renders the claim indefinite. Solutions and diluents represent different items, and the claim appears to suggest that they are substitutes for one another. Fifth, the term “whole milk” appears twice in the claim. It is unclear if the two terms are directed to different Markush group members. 
In claim 2(c), there are several elements that renders the claim indefinite. First, the term “rapid” is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Second, the phrase “simultaneous detection” renders the claim indefinite because only one substance is being detected, so it is unclear what else must be detected to make the detection “simultaneous.” Third, the phrase “the method” lacks antecedent basis. Fourth, the term “based on a lateral flow immunoassay technique” renders the claim indefinite. It is unclear which limitations are required by the phrase “based on.” When at method is based on something, it may have the same steps or may be a derivative. The scope of these steps are therefore indefinite. Fifth, the phrase “performed to detect the antigen specific for rbSt” renders the claim indefinite. It is unclear if the steps must be performed, and if so, which steps. Further, it is unclear what is meant by “antigen specific for rbSt.” An antibody is specific for an antigen, but the antigen is part of the recombinant protein. Sixth, it is unclear how an antigen could be “specific for” its parent protein. The phrase “or derivatives of milk containing products” renders the claim indefinite. It is unclear if the derivatives of milk are contained in products, or if the derivatives are derived from milk containing products. Seventh, the claim contains terms or phrases that are referenced parenthetically.  It is unclear, due to the presence of the parentheses, if the terms/phrases are intended as limitations of the claims, or are merely exemplary. 
In claim 2(d), there are several elements that renders the claim indefinite. First, the claim uses the transitional phrase “comprising of:”. The openness of this transitional phrase is not clear. The term “comprising of” could be limited to only the limitations described, or could be read as an open transitional phrase “comprising” which would not limit the additional components that could be included. Second, the phrase “the antigenic determinant” lacks antecedent basis. Third, the phrase “specific for the antigenic determinant that is the n-terminal amino acid, methionine, of rbSt” renders the claim indefinite. It is unclear what is encompassed by “the antigenic determinant” for example, if the term includes only the n-terminal amino acid, or could comprise additional amino acids. Further, it is unclear what the n-terminal amino acid would “determine” for the antigen. Fourth, the phrase “amino acid, methionine, of rbSt” renders the claim indefinite. It is unclear if the n-terminal amino acid is methionine or if methionine is listed as an additional component of the antigenic determinant. Fifth, it is unclear what renders a “test membrane” to be “test” versus a membrane for the assay. The metes and bounds of this requirement are not defined. 
In claim 6 the term “said dairy product” lacks antecedent basis.
Claim 6 recites the term “platform” but the term is not defined by the specification. It is unclear what is required to meet the limitation of a “platform.” Further, it is unclear what must occur for a platform to be “provided” and whether that process is required to be practiced to read on the claim. 
Claim 6 recites the phrase “whereby exposed milk sample or milk component.” It is unclear to what the milk is exposed, and whether the exposure is separate from the exposure to a lateral flow immune diffusion platform. If it is a separate exposure, it is unclear when this exposure would occur and to what the sample would be exposed. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.


Claim Interpretation Under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Further Claim Interpretation
The claims contain many sentences in improper claim format. Some claims recite both a device and a method. The claims will be interpreted to read only on a method, and the individual limitations of the sentences will be interpreted as limitations on steps of the claimed method. Where the claims recite “may” or “will,” the claims will be interpreted as reading on an optional limitation. In claim 2(d), the phrase “comprising of” will be given the broadest reasonable interpretation, which reads as open transitional language “comprising.” Claim 6 is given its broadest reasonable interpretation and is interpreted to read on a single exposure to a lateral flow device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Situ (UNIQUE-CHECK final report summary, downloaded from https://cordis.europa.eu/project/id/230667/reporting, last updated 5/15/15).
The instant claims are directed to a method of determining whether a lactating cow is being treated with rbST comprising providing a monoclonal antibody that specifically binds to rbST at the N-terminal methionine, processing the cow’s milk so that it can be tested for rbST, and applying the milk to a lateral flow immunodiffusion platform for detection of the rbST. The sample can be diluted or undiluted. The cream can be removed from the top before testing. 
Situ discloses development of a project to use specific immunoassays for rapid and reliable screening of rBST in milk from cows (see e.g. entire document). Situ discloses an antibody specific recombinant bST, and a competitive antigen-coated ELISA format for testing (see e.g. entire document). The reference describes a lateral flow device i.e. “LFD” or “dipstick” test similar to home pregnancy tests (see e.g. page 5). Testing of milk would inherently include undiluted milk. 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castigliego et al (Journal of Dairy Research (2007) 74 79–85) in view of Situ (UNIQUE-CHECK final report summary, downloaded from https://cordis.europa.eu/project/id/230667/reporting, last updated 5/15/15).
The instant claims are directed to a method of determining whether a lactating cow is being treated with rbST comprising providing a monoclonal antibody that specifically binds to rbST at the N-terminal methionine, processing the cow’s milk so that it can be tested for rbST, and applying the milk to a lateral flow immunodiffusion platform for detection of the rbST. The sample can be diluted or undiluted. The cream can be removed from the top before testing. 
Castigliego et al teach an ELISA assay for bovine somatotropin that requires anti-rbST to be coated onto assay plates, then the samples were added and binding was detected by a secondary antibody (see e.g. page 81). The assay used a monoclonal antibody that was raised to a peptide that comprises the N-terminal methionine of Monsanto rbST (see e.g. page 80, right column and page 81 left column). The antibody allows for immunological discrimination between recombinant bST and native bGH (see e.g. page 80, left column).
Castigliego does not disclose the use of a lateral flow device, or the use of milk for testing for rbST.
Situ discloses development of a project to use specific immunoassays for rapid and reliable screening of rBST in milk from cows (see e.g. entire document). Situ discloses an antibody specific recombinant bST, and a competitive antigen-coated ELISA format for testing (see e.g. entire document). The reference describes a lateral flow device i.e. “LFD” or “dipstick” test similar to home pregnancy tests (see e.g. page 5). Testing of milk would inherently include undiluted milk. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to apply the antibodies of Castigliego to the dipstick lateral flow test of Situ. Situ provides a dipstick test because it is “simple and rapid detection” which provides a “sensitive and specific detection of the hormone” in an easy to use package that would allow for “controlling the origin of dairy products (see e.g. entire reference). The use of a known antibody that can discriminate between specific types of recombinant hormones will allow for detection of the most commonly used hormones in cows to increase milk production artificially.  The use of a lateral flow device will simplify the testing for this artificial protein, allowing milk purchasers to know with greater confidence whether the milk supply is being artificially produced using the hormone. This has the benefit of avoiding the health effects that are known to occur from the administration of rbST to dairy cows (see Situ, executive summary section). 
It would be expected, absent evidence to the contrary, that use of the antibody of Castigliego would function to detect rbST in the assay of Situ. The advantages of more specific detection of rbST in an assay that is easier to use, can be used in a wider range of locations on various milk samples, which provides rapid and accurate results that can positively impact human health provides the motivation to make the aforementioned modification of the assay of Sit with the antibody of Castigliego with a reasonable expectation of success. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castigliego et al (Journal of Dairy Research (2007) 74 79–85) in view of Situ (UNIQUE-CHECK final report summary, downloaded from https://cordis.europa.eu/project/id/230667/reporting, last updated 5/15/15) and further in view of Rainard (CLINICAL AND VACCINE IMMUNOLOGY, May 2010, p. 848–852).
The instant claims are directed to a method of determining whether a lactating cow is being treated with rbST comprising providing a monoclonal antibody that specifically binds to rbST at the N-terminal methionine, processing the cow’s milk so that it can be tested for rbST, and applying the milk to a lateral flow immunodiffusion platform for detection of the rbST. The sample can be diluted or undiluted. The cream can be removed from the top before testing.
Castigliego et al teach an ELISA assay for bovine somatotropin that requires anti-rbST to be coated onto assay plates, then the samples were added and binding was detected by a secondary antibody (see e.g. page 81). The assay used a monoclonal antibody that was raised to a peptide that comprises the N-terminal methionine of Monsanto rbST (see e.g. page 80, right column and page 81 left column). The antibody allows for immunological discrimination between recombinant bST and native bGH (see e.g. page 80, left column).
Castigliego does not disclose the use of a lateral flow device, or the use of milk for testing for rbST.
Situ discloses development of a project to use specific immunoassays for rapid and reliable screening of rBST in milk from cows (see e.g. entire document). Situ discloses an antibody specific recombinant bST, and a competitive antigen-coated ELISA format for testing (see e.g. entire document). The reference describes a lateral flow device i.e. “LFD” or “dipstick” test similar to home pregnancy tests (see e.g. page 5). Testing of milk would inherently include undiluted milk. 
Neither Castigliego nor Situ describe removal of cream from the top of the milk, removal of casein with acid, or removal of fat with detergent from the sample. 
Rainard teaches an ELISA for detecting chemokines in milk samples (see e.g. entire reference). The studies reported in Rainard are directed to determine interfering elements of the milk samples with measuring concentrations of chemokines (see e.g. page 849, left column). The process to eliminate interference involved centrifugation to separate fat layer (i.e. cream), which was removed to produce skimmed milk (see e.g. page 849, left column). Acidified whey was obtained by adding acid to the sample, such as HCl (see e.g. page 849, left column). Rainard also teaches that milk can be frozen for storage (see e.g. page 848), and that processing is necessary prior to freezing to prevent aggregated micelles (see e.g. page 848, left column).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to apply the antibodies of Castigliego to the dipstick lateral flow test of Situ. Situ provides a dipstick test because it is “simple and rapid detection” which provides a “sensitive and specific detection of the hormone” in an easy to use package that would allow for “controlling the origin of dairy products (see e.g. entire reference). The use of a known antibody that can discriminate between specific types of recombinant hormones will allow for detection of the most commonly used hormones in cows to increase milk production artificially.  The use of a lateral flow device will simplify the testing for this artificial protein, allowing milk purchasers to know with greater confidence whether the milk supply is being artificially produced using the hormone. This has the benefit of avoiding the health effects that are known to occur from the administration of rbST to dairy cows (see Situ, executive summary section). 
It would be expected, absent evidence to the contrary, that use of the antibody of Castigliego would function to detect rbST in the assay of Situ. The advantages of more specific detection of rbST in an assay that is easier to use, can be used in a wider range of locations on various milk samples, which provides rapid and accurate results that can positively impact human health provides the motivation to make the aforementioned modification of the assay of Sit with the antibody of Castigliego with a reasonable expectation of success. 
	Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to apply the purification techniques of Rainard to the milk sample for use in the assay of Castigliego and Situ. Rainard teaches that whey obtained by acidic treatment of milk contained higher concentrations of the proteins of interest (see e.g. page 849, right column). Rainard teaches that the casein in milk was able to trap the chemokines, indicating that treatment of milk samples before storage and analysis has a marked effect on measured concentrations of milk proteins (see e.g. page 851). The advantages of capturing all proteins for measurement, and not losing proteins to casein binding, which could cause inaccurate test results, provides the motivation to make the aforementioned modification to add centrifugation and acidification to produce a more accurate testing with an immunoassay with a reasonable expectation of success.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castigliego et al (Journal of Dairy Research (2007) 74 79–85) in view of Situ (UNIQUE-CHECK final report summary, downloaded from https://cordis.europa.eu/project/id/230667/reporting, last updated 5/15/15) and further in view of Rainard (CLINICAL AND VACCINE IMMUNOLOGY, May 2010, p. 848–852) and Kanno et al (Agric. Bio. Chem., 42 (12), 2299-2307, 1978).
The instant claims are directed to a method of determining whether a lactating cow is being treated with rbST comprising providing a monoclonal antibody that specifically binds to rbST at the N-terminal methionine, processing the cow’s milk so that it can be tested for rbST, and applying the milk to a lateral flow immunodiffusion platform for detection of the rbST. The sample can be diluted or undiluted. The cream can be removed from the top before testing.
Castigliego et al teach an ELISA assay for bovine somatotropin that requires anti-rbST to be coated onto assay plates, then the samples were added and binding was detected by a secondary antibody (see e.g. page 81). The assay used a monoclonal antibody that was raised to a peptide that comprises the N-terminal methionine of Monsanto rbST (see e.g. page 80, right column and page 81 left column). The antibody allows for immunological discrimination between recombinant bST and native bGH (see e.g. page 80, left column).
Castigliego does not disclose the use of a lateral flow device, or the use of milk for testing for rbST.
Situ discloses development of a project to use specific immunoassays for rapid and reliable screening of rBST in milk from cows (see e.g. entire document). Situ discloses an antibody specific recombinant bST, and a competitive antigen-coated ELISA format for testing (see e.g. entire document). The reference describes a lateral flow device i.e. “LFD” or “dipstick” test similar to home pregnancy tests (see e.g. page 5). Testing of milk would inherently include undiluted milk. 
Neither Castigliego nor Situ describe removal of cream from the top of the milk, removal of casein with acid, or removal of fat with detergent from the sample. 
Rainard teaches an ELISA for detecting chemokines in milk samples (see e.g. entire reference). The studies reported in Rainard are directed to determine interfering elements of the milk samples with measuring concentrations of chemokines (see e.g. page 849, left column). The process to eliminate interference involved centrifugation to separate fat layer (i.e. cream), which was removed to produce skimmed milk (see e.g. page 849, left column). Acidified whey was obtained by adding acid to the sample, such as HCl (see e.g. page 849, left column). Rainard also teaches that milk can be frozen for storage (see e.g. page 848), and that processing is necessary prior to freezing to prevent aggregated micelles (see e.g. page 848, left column).
Kanno teaches solubilization of milk fat globule membrane using non-ionic detergents Triton-X, Tween 20, NP-40, and others (see e.g. abstract). The milk fat globule membrane comprises proteins that remain trapped unless properly solubilized prior to analysis (see e.g. page 2299, and entire reference). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to apply the antibodies of Castigliego to the dipstick lateral flow test of Situ. Situ provides a dipstick test because it is “simple and rapid detection” which provides a “sensitive and specific detection of the hormone” in an easy to use package that would allow for “controlling the origin of dairy products (see e.g. entire reference). The use of a known antibody that can discriminate between specific types of recombinant hormones will allow for detection of the most commonly used hormones in cows to increase milk production artificially.  The use of a lateral flow device will simplify the testing for this artificial protein, allowing milk purchasers to know with greater confidence whether the milk supply is being artificially produced using the hormone. This has the benefit of avoiding the health effects that are known to occur from the administration of rbST to dairy cows (see Situ, executive summary section). 
It would be expected, absent evidence to the contrary, that use of the antibody of Castigliego would function to detect rbST in the assay of Situ. The advantages of more specific detection of rbST in an assay that is easier to use, can be used in a wider range of locations on various milk samples, which provides rapid and accurate results that can positively impact human health provides the motivation to make the aforementioned modification of the assay of Sit with the antibody of Castigliego with a reasonable expectation of success. 
	Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to apply the purification techniques of Rainard and Kanno to the milk sample for use in the assay of Castigliego and Situ. Rainard teaches that whey obtained by acidic treatment of milk contained higher concentrations of the proteins of interest (see e.g. page 849, right column). Rainard teaches that the casein in milk was able to trap the chemokines, indicating that treatment of milk samples before storage and analysis has a marked effect on measured concentrations of milk proteins (see e.g. page 851). This is similar to Kanno, which teaches that solubilizing the protein fraction of fat globule is necessary for analyzing bound proteins (see e.g. page 2306). The advantages of capturing all proteins for measurement, and not losing proteins to casein binding or interaction with fat globule, which could cause inaccurate test results, provides the motivation to make the aforementioned modification to add centrifugation, acidification, and detergent solubilization to produce a more accurate testing with an immunoassay with a reasonable expectation of success.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        8/27/22